NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       In re the Matter of the Estate of
                        MICHAEL MCLAUGHLIN,
                                  Decedent.
                    _________________________________

                             ROBERT WILLIAMS,
                              Petitioner/Appellant,

                                        v.

                     DALE A. MCLAUGHLIN, JR.,
     as Personal Representative of the Estate of Michael McLaughlin,
                          Respondent/Appellee.

                             No. 1 CA-CV 20-0602
                               FILED 10-26-2021

             Appeal from the Superior Court in Yuma County
                        No. S1400PB201800125
                 The Honorable Mark W. Reeves, Judge

                                  AFFIRMED


                                   COUNSEL

Benesch Shadle & White, PLC, Yuma
By Trevor Thomas White, Elizabeth A. Norton
Counsel for Petitioner/Appellant

Hunt Walsma & Gale, Yuma
By Gerald W. Hunt, Alicia Z. Aguirre
Counsel for Respondent/Appellee
                    WILLIAMS v. MCLAUGHLIN, JR.
                         Decision of the Court


                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Peter B. Swann and Judge Paul J. McMurdie joined.


W E I N Z W E I G, Judge:

¶1             Petitioner Robert Williams appeals from the superior court’s
denials of his motions to vacate. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2           Decedent Michael McLaughlin died testate in May 2018,
designating his two sons and stepdaughter as beneficiaries. Petitioner is
married to the stepdaughter.

¶3              In March 2019, Petitioner filed an objection and request for
formal proceedings in the probate court, alleging the decedent gifted his
motorhome to Petitioner. Petitioner claimed the decedent signed a
certificate of title for the motorhome and handed it to Petitioner, along with
the keys, just before death. Decedent’s Estate contested this claim because
the certificate of title was not notarized.

¶4            The probate court held a hearing in June 2019, and ordered
the parties to submit briefs on whether the motorhome could be gifted
without a notarized certificate of title. The court then requested
supplemental briefing “replete with the factual scenario and how the law
applies to the facts” because “[t]he Court is attempting to go forward
without an evidentiary hearing which may not be necessary.” On October
15, the court found that the decedent had not gifted the motorhome to
Petitioner, and it still belonged to the Estate. The Estate successfully moved
for attorney fees. Petitioner filed a motion for reconsideration, which was
denied. And the probate court certified the order as final on December 18
under Arizona Rules of Civil Procedure 54(c).

¶5            Petitioner filed more motions in late January 2020, including
a renewed motion for reconsideration of the October 2019 order, and
motions to vacate the probate court’s orders denying his motion for
reconsideration and granting attorney fees. The court denied these motions
in July 2020.
                     WILLIAMS v. MCLAUGHLIN, JR.
                          Decision of the Court

¶6             On August 12, 2020, Petitioner filed a notice of appeal,
challenging the probate court’s October 2019 order on the merits, and the
court’s denial of his motion for reconsideration on July 17, 2020. On March
19, 2021, in performing its duty to determine jurisdiction, this court limited
the issues on appeal because Petitioner had not timely appealed the October
2019 order, which became final and appealable on December 20, 2019. We
ordered “that jurisdiction in this appeal is limited to the July 17, 2020 ruling
addressing the request for Rule 60(b) relief.” We have jurisdiction. A.R.S.
§ 12-2101(A)(2).

                               DISCUSSION

¶7             Petitioner appeals the probate court’s denial of his motions to
vacate. We review the court’s denial of a Rule 60(b) motion for an abuse of
discretion, Gonzalez v. Nguyen, 243 Ariz. 531, 533, ¶ 8 (2018), and will affirm
“unless undisputed facts and circumstances require a contrary ruling,” City
of Phoenix v. Geyler, 144 Ariz. 323, 330 (1985) (internal quotation marks and
citation omitted).

¶8            Petitioner first argues the probate court should have vacated
its October 2019 order, which ruled that decedent did not gift the
motorhome, because the court deprived him of an evidentiary hearing on
the mistaken belief he waived the hearing. He relies on Arizona Rules of
Civil Procedure 60(b)(1) and 60(b)(6). Because the court properly denied
this motion, we affirm.

¶9            Petitioner misinterprets and misapplies Rule 60(b)(1), which
enables the probate court to relieve a party from a final judgment or order
upon a showing of “mistake, inadvertence, surprise, or excusable neglect.”
Ariz. R. Civ. P. 60(b)(1). This rule “provide[s] relief for those mistakes and
errors which inevitably occur despite diligent efforts to comply with the
rules.” Geyler, 144 Ariz. at 332. A party’s neglect or inadvertence is
excusable when it “might be the act of a reasonably prudent person under
the same circumstances.” Id. at 331. Rule 60(b)(1) does not provide litigants
with another chance to challenge the merits of the court’s decision.

¶10           Petitioner also misinterprets Rule 60(b)(6), which enables the
probate court to relieve a party from a final judgment “for any reason
justifying relief, provided that the [party] can show extraordinary
circumstances of hardship or injustice justifying relief.” Skydive Ariz., Inc.
v. Hogue, 238 Ariz. 357, 364, ¶ 25 (App. 2015) (internal quotation marks and
citation omitted). He offers no such extraordinary circumstances here but
instead wants to relitigate the merits impermissibly. See Dept. of Econ. Sec.
                    WILLIAMS v. MCLAUGHLIN, JR.
                         Decision of the Court

v. Mahoney, 24 Ariz. App. 534, 536 (1975) (explaining that rule is not
“designed to be a substitute for appeal”).1

¶11           Petitioner next contends the probate court should have
vacated its attorney fee award to the Estate as void under Rule 60(b)(4).
Petitioner did not raise this argument below and thus waived it on appeal.
Fisher v. Edgerton, 236 Ariz. 71, 77, ¶ 18 (App. 2014). Even if preserved,
however, Rule 60(b)(4) applies when the superior court lacks jurisdiction,
which is not argued here. See Master Financial, Inc. v. Woodburn, 208 Ariz.
70, 74, ¶ 19 (App. 2004) (a “judgment or order is void if the court lacked
jurisdiction over the subject matter, over the person, or over the particular
judgment or order entered”). Finding no error, we affirm.

                                CONCLUSION

¶12          We affirm.




                          AMY M. WOOD • Clerk of the Court
                          FILED:    JT

1       Beyond that, the probate court had discretion to hold an evidentiary
hearing. See Ariz. R. Probate P. 23(b) (“If the court does not decide at the
initial hearing all the issues raised in a petition, the court may set an
evidentiary hearing on the remaining issues.”). The court concluded an
evidentiary hearing was unnecessary after the parties submitted briefing on
the law and facts.